IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00384-CV

AMERICAN HOUSING FOUNDATION
AND COLLEGE STATION TEXAS
SOUTHGATE VILLAGE, LTD.,
                                                            Appellants
v.

BRAZOS COUNTY APPRAISAL DISTRICT,
                                                            Appellee


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 06-002010-CV-361


                        MEMORANDUM OPINION


      Appellants American Housing Foundation and College Station Texas Southgate

Village, Ltd. appealed the trial court’s judgment rendered against them. Appellants

now file a motion to dismiss their appeal stating that they no longer wished to pursue

the appeal.   The certificate of conference states that appellee is unopposed to the

motion.

      Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).


                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed February 11, 2009
[CV06]




American Housing Foundation v. Brazos County Appraisal District   Page 2